Name: Commission Regulation (EEC) No 3695/90 of 19 December 1990 fixing the target ceiling for imports of olive oil into Portugal for the period 26 November to 31 December 1990
 Type: Regulation
 Subject Matter: international trade;  Europe
 Date Published: nan

 20 . 12. 90 Official Journal of the European Communities No L 357/37 COMMISSION REGULATION (EEC) No 3695/90 of 19 December 1990 fixing the target ceiling for imports of olive oil into Portugal for the period 26 November to 31 December 1990 detailed rules for the application of that mechanism should be laid down for the period 26 November to 31 December 1990, the better to organize imports into that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The target ceiling for imports into Portugal of olive oil falling within CN codes 1509 and 1510 00 from the other Member States is hereby fixed at 3 000 tonnes for the period 26 November to 31 December 1990 . If applications for STM licences relate to quantities exceeding that indicated above, the Commission shall authorize the Member States concerned to issue licences in proportion to the quantity available. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Article 249 of the Act of Accession provides that the supplementary trade mechanism (STM) is to apply to olive oil ; whereas Article 251 of that Act provides that a forward estimate is to be drawn up, as a general rule at the start of each marketing year, of production and consump ­ tion of olive oil in Portugal ; whereas the target ceiling fixed is based on the estimate thus drawn up ; Whereas Council Regulation (EEC) No 3501 /90 (3) removed olive oil from the list of products subject to the STM in Portugal ; whereas the target ceiling for imports during December 1 990 should therefore be fixed ; Whereas, with a view to ensuring minimum supply to the greatest number of operators to satisfy their immediate requirements, it should be provided that each operator may submit tenders in respect of a minimum quantity only ; whereas, with a view to preventing this provision from being circumvented in any way and consequently to preventing a small number of operators from monopol ­ izing the quantities put up for sale, it should be provided that only recognized operators may be allocated quantities to be exported ; Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88, lays down the detailed rules for the application of the supplementary mechanism applicable to trade for all agricultural sectors ; whereas certain detailed rules applying specifically to the oils and fats sector were laid down by Regulation (EEC) No 1634/86 (*), as last amended by Regulation (EEC) No 2439/89 (6) ; whereas, in view of the current situation on the market for olive oil in Portugal, certain special Article 2 Applications for STM licences shall be admissible only if they are submitted by a natural or legal person con ­ ducting an activity in the olive oil sector and entered by virtue of such activity at 31 October 1990 in a public registry of a Member State. In addition, tenderers may submit applications in respect of a maximum of 500 tonnes only. Licences shall not be valid after 31 December 1990 . Notwithstanding Article 2 (2) of Regulation (EEC) No 574/86, rights arising from an STM licence shall not be transferable during the term of validity of that licence. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 338, 5 . 12. 1990 , p. 7. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . Is) OJ No L 144, 29. 5. 1986, p. 20 . (6) OJ No L 231 , 9 . 8 . 1989, p. 5. No L 357/38 Official Journal of the European Communities 20 . 12. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission